UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                 )
RICARDO A. CONTRERAS,            )
                                 )
         Plaintiff,              )
                                 )
    v.                           )                   Case No. 15-cv-1277 (TSC) (DAR)
                                 )
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
         Defendant.              )
                                 )

                                           ORDER

       Upon careful consideration of the record in this case, the Magistrate Judge’s Report and

Recommendation filed on Feb. 17, 2017 (ECF No. 28), and the absence of any objections from

either party thereto, the court hereby ADOPTS the Report of the Magistrate Judge and further

ACCEPTS the Recommendation of the Magistrate Judge. It is therefore ORDERED that

Plaintiff’s Motion for Judgment of Reversal (ECF No. 22) is GRANTED IN PART and

Defendant’s Motion for Judgment of Affirmance (ECF No. 23) is DENIED.

       It is FURTHER ORDERED that this matter is remanded to the Social Security

Administration for further administrative proceedings consistent with the Magistrate Judge’s

Report and Recommendation.



Date: March 9, 2017


                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge